UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date ofReport:November 8,2011 (Date of earliest event reported: November 3, 2011) CELLCEUTIX CORPORATION Nevada 30-0565645 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 100 Cumming Center, Suite 151-B Beverly, MA 01915 (Address of principal executive offices and zip code) (978)-633-3623 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On November 3, 2011, in connection with an offering by the Company of a maximum of up to 2,500,000 shares at $0.40 per share (the “Offering”), a"Subscriber" Huang Min Chung, subscribed for 832,500shares of the Company's Class A common stock upon payment of $333,000. Subscriber is also entitled to one Stock Purchase Warrant exercisable at $1.00 for each share of Common Stock subscribed. In connection with the issuance of these shares, we relied upon the exemption from the registration provisions of the Act contained in Section 4(2) thereof SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 8, 2011 CELLCEUTIX CORPORATION By: /s/ Leo Ehrlich Chief Executive Officer
